Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
With respect to claims 1, 4-6,9-11, and 14-15, Examiner agrees with Applicant’s argument filed on 12/14/2021 that reference fails to discloses two different region on a display of the user device, where the first region display a particular entity responsive to the query along with an attribute associated with the particular entity responsive to the query and the second region display tow or other entities and data describing third attributes associated with those entices responsive to the query, where the two or more other entities are arranged in relative order to each other based on a rank of the tow or more other entities, the rank based on the context fact and respective values of the context fact for the tow or more other entities. Therefore, the previous office are withdrawn.  The claims 1, 4-6, 9-11, and 14-15 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        February 6, 2022